         Case 8:18-cv-01291-TDC Document 62 Filed 04/15/21 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 SHAWNTE ANNE LEVY,

        Plaintiff,

        V.                                               Civil Action No.: TDC-18-1291


 ROBERT L. GREEN,Secretaryfor State of
 Maryland Department ofPubli'c Safety and
Correctional Services,
PAT GOINS-JOHNSON,
J. MICHAEL ZEIGLER,
RANDALL S. NERO,
CHRISTOPHER KRAFT,
 KEEFE COMMISSARY NETWORK and
 DOES 1-25,

        Defendants.



                                            ORDER


       On November 2, 2020, Defendants Nero and Green filed a Motion for an Extension of

Time to respond to Levy's Amended Complaint to and including December 2, 2020. ECF No. 52.

The motion was granted on November 10,2020. ECF No. 53. Defendant Nero and Green did not

file a response to the Amended Complaint by that deadline. However, on March 22, 2021,

Defendants Nero and Green filed an Answer together with a Motion for Extension ofTime seeking

to have their Answer deemed timely. ECF Nos.60(Motion to Extend), 61 (Answer). The United

States Court of Appeals for the Fourth Circuit has repeatedly expressed a "strong policy that cases

be decided on the merits." United States v. Shaffer Equip. Co., 11 F.3d 450, 453 (4th Cir. 1993).

The Motion to Extend will therefore be granted, and the Answer filed by Defendants Nero and

Green will be accepted as timely filed.
         Case 8:18-cv-01291-TDC Document 62 Filed 04/15/21 Page 2 of 4



       By Order dated September 2, 2020, Defendants were directed to produce documents to

Levy relating to the issues alleged in the Amended Complaint, as well as affidavits or other direct

evidence ofthe opinions ofDr. Malek and Dr. Brooks on the question ofsex reassignment surgery

for Levy, within 30 days ofthe date ofthe Order. EOF No.47. Defendants will be provided with

14 days to provide a report to the Court with a list of documents, affidavits, and all other

information provided to Levy and the dates thereof.

       The September 2, 2020 Order also directed service on Defendants Green, Goins-Johnson,

Zeigler, Nero, Kraft, Keefe Commissary Network and Does 1-25. ECF No. 47. On October 21,

2020, an Assistant Attorney General entered an appearance on behalf of Green and Nero, but

service was refused on behalf of the remaining defendants. BCF Nos. 48, 49. In light of Levy's

status as a self-represented, incarcerated litigant and the colorable claim she has stated, the Court

has an obligation to assist Levy in identifying the correct addresses of these Defendants so that

service of process may be effected. See Gordon v. Leeke^ 574 F.2d 1147,1152(4th Cir.1980); see

also Donald v. Cook County Sheriffs Dept.^ 95 F.3d 554-55(7th Cir. 1996). The Assistant Attorney

General shall be ordered to provide the last known home or business address ofDefendants Goins-

Johnson, Zeigler, and Kraft, solely for purposes of service of process, or, in the alternative, to

provide a statement regarding why the addresses are not available. Given confidentiality

considerations, personal information regarding all home addresses shall immediately be placed

imder seal by the Clerk.

       Defendant Keefe Commissary Network, LLC is a business registered in Maryland. See

https://egov.maryland.gov/BusinessExpress/EntitySearch/Search. The Clerk of the Court will be

directed to complete the summons and U.S. Marshal form for service on the resident agent for this

Defendant.
         Case 8:18-cv-01291-TDC Document 62 Filed 04/15/21 Page 3 of 4



       Since this Court's September 2, 2020 Order directing service of Levy's Complaint on

Defendants, Levy has made several additional filings:(1) Motion for Request for Judicial Notice,

Request for Leave to Inform the Court, ECF No. 55;(2) Motion for Trial, ECF No. 58; and (3)

Motion for Judgment Independent of Case, ECF No. 59. Although Levy has captioned each of

these filings differently and as Motions, each either reiterates the allegations already in her

operative Complaint or attempts to add to those allegations. The Case Management Order states,

"[t]he Court will not accept documents filed as 'supplements' or similar additions to existing

filings." Case Mgmt. Order § II.B, ECF No. 19. Here, Levy appears to be attempting through

Motions to supplement her Complaint,in violation ofthe Case Management Order. Levy's filings

will therefore be stricken.

       Accordingly, it is hereby ORDERED that:

    1. The Motion to Extend filed by Defendants Nero and Green,ECF No.60 is GRANTED and
       their Answer,ECF NO.61, is deemed timely FILED.

   2. Within 14 days of the date of this Order, Defendants Nero and Green shall PROVIDE a
      report to the Court with a list of documents, affidavits, and all other information provided
      to Levy and the dates thereof.

   3. Counsel is directed to PROVIDE under seal the last known home or business addresses of
       Goins-Johnson, Zeigler, and Kraft, for purposes of service of process.

   4. The Clerk shall COMPLETE Summons and United States Marshal Service of Process
       fonns for Defendant Keefe Commissary Network, LLC, to serve on: Resident Agent
       Cogency Global, Inc., 1519 York Rd., Lutherville, Maryland 21093.

    5. The Clerk shall ISSUE the Summons and forward same together with a copy of the
        Amended Complaint, U.S. Marshal form, and a copy ofthis Order to the U.S. Marshal for
        service on Keefe Commissary Network, LLC.

    6. The U.S. Marshal is DIRECTED to effectuate service of process on Defendant Keefe
       Commissary Network at the address provided in this Order. If the U.S. Marshal uses U.S.
       Postal Service delivery to effect service on Defendant, it shall do so by certified mail,
        restricted delivery.
         Case 8:18-cv-01291-TDC Document 62 Filed 04/15/21 Page 4 of 4



   7. Upon receipt of addresses for Goins-Johnson, Zeigler and Kraft, the Clerk shall TAKE all
      necessary steps to issue the summonses for these Defendants, and the U.S. Marshal shall
      EFFECT service of process on these Defendants.

   8. Levy's Motion for Request for Judicial Notice, Request for Leave to Inform the Court,
        ECF No.55; Motion for Trial, ECF No.58; and Motion for Judgment Independent ofCase,
        ECF No. 59, are STRICKEN.

   9. The Clerk shall SEND a copy ofthis Order to Levy.



   : April 7^,
Date:            2021
                                                  THEODORE D. C1
                                                  United States District
